Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 14, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

  155104                                                                                               Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  LAURA PAUL,                                                                                               Joan L. Larsen,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 155104
                                                                    COA: 334923
                                                                    Genesee CC: 2015-315680-PP
  CHRISTOPHER MICHAEL PAUL,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 14, 2017
           t0411
                                                                               Clerk